UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                           Senior Airman NICHOLAS R. MARTINO
                                    United States Air Force

                                              ACM S32254

                                             26 March 2015

         Sentence adjudged 13 May 2014 by SPCM convened at Little Rock Air
         Force Base, Arkansas. Military Judge: Lynn Watkins (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 12 months,
         and reduction to E-1.

         Appellate Counsel for the Appellant:                Lieutenant Colonel Patrick E.
         Neighbors and Major Thomas A. Smith.

         Appellate Counsel for the United States: Colonel Katherine E. Oler.

                                                  Before

                                 ALLRED, HECKER, and TELLER
                                    Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



              FOR THE COURT


              STEVEN LUCAS
              Clerk of the Court